DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 refers to claim 9, which is now canceled. The claim is therefore indefinite. For examination purposes, the claim is interpreted to depend from claim 1.


Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2009002567) in view of Choi et al. (US 2006/0147745) and Goto et al. (WO 2013/176219).
Note: citations refer to the machine translation of KR ‘567 filed 12/30/2020 and the machine translation of WO ‘219 provided with this Office Action.
Regarding claim 1:
Choi discloses a hairline color steel sheet for use in home appliances comprising a steel sheet 1 and at least one coating layer 3 (abstract; p1-2). The steel sheet 1 has a hairline pattern (p2). Choi teaches the at least one coating layer can comprise paint composed of resin and nano-pigments (p2). The examiner considers the disclosed resins to be broadly “adhesion promoter[s]” because the reference teaches they can be used for the primer and other coating layers, which provide sufficient interlayer adhesion. Choi also teaches applying a transparent PET film to improve surface aesthetics (p2). In 
The examiner submits Choi provides sufficient motivation to one of ordinary skill in the art to add nano-pigments to the primer to provide color effects, even though the reference does not explicitly disclose a colored primer. Choi, however, is silent with regard to an amount of nano-pigment to use in the primer.
It was known in the art to add pigments to primer. For example, Choi ‘745 discloses an embossed color steel sheet [0002]. The sheet comprises a steel substrate 1 and a primary coat paint layer (primer) 4 comprising pigment [0020]. The reference teaches inorganic pigments can be used in amounts of 5-35% by weight in colored paints [0039; Table 1].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use nano-pigment in the primer layer of Choi to provide color effects, and further to vary the amount of the nano-pigment, including over values presently claimed, to provide the color effects desired for a given end use and/or particular aesthetic. Furthermore, Choi teaches the coating layers 3 are “clear” (p2-3; claim 1; Fig. 1). Therefore, the hairline pattern would be visible through the coating layers together with the color of the primer layer.
Choi is silent with regard to the arithmetic average roughness (Ra) of the hairline pattern.
Goto discloses a steel material having a hairline appearance (abstract; p1). Goto teaches the hairline pattern formed on the surface of the material preferably has a surface roughness Ra of 0.3-2.0 μm, preferably 0.3 to 1.0 μm, to provide a pattern that is visible and aesthetically pleasing (p4).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the surface roughness Ra of Choi’s hairline pattern, including over values within the presently claimed range, to provide a pattern that is visible and aesthetically pleasing.
Regarding claim 2:
Choi discloses galvanized steel (p2).
Regarding claim 4:
Choi discloses a chemical pretreatment layer 2, such as a phosphate coating, to provide corrosion resistance (p2).
Regarding claim 5:
Choi teaches the nano-pigment has a particle size of tens to hundreds of nanometers (p2). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select any color, including black, as a design choice to provide a desired aesthetic appearance.
Regarding claim 6:
Choi is silent with regard to printing the primer layer onto a bottom surface of the film layer. The examiner submits, however, that the Choi’s structure is the same as the final product of the present claim, which is an outer plate comprising a steel plate, a primer layer, and a film layer.
Regarding claim 7:
Choi teaches a primer layer thickness of 3-20 μm (p3).
Regarding claim 10:
As discussed previously, Choi discloses multiple coating layers, where each coating layer comprises a resin and a pigment. Polyester is a suitable resin (p2). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the steel plate with a first coating layer, a second coating layer, and the PET film. Here, the first coating layer is considered the presently claimed “adhesive layer” and the second coating is considered to be the claimed “primer”.
Choi is silent with regard to an isocyanate material.
Such compounds were known in the art. For example, Choi ‘745 discloses a primary coat comprising a polyester and a polyisocyanate as a crosslinking agent, which provides better build-up, popping resistance, corrosion resistance, etc. [0041-0042]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add polyisocyanate to the described first coating layer to provide better build-up, popping resistance, etc. as known in the art.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2009002567) in view of Choi et al. (US 2006/0147745) and Goto et al. (WO 2013/176219) as applied above and further in view of Simon (US 4,232,090).
Regarding claim 8:
Choi in view of the cited references discloses a hairline color steel sheet as previously explained.
Choi is silent with regard to the use of a modified acrylic resin and a vinyl chloride resin.
Choi ‘745 discloses modified acryl-based resins were known resins for the primer [0041]. Furthermore, Simon discloses a primer composition comprising a polyester and an acrylic polymer suitable for bonding other coatings to a metal base (abstract; col 1 ln 14+; col 2 ln 22+). Simon teaches the additional use of an interpolymer of a vinyl halide (e.g., chloride) and vinyl ester to provide improved pigment suspension (col 7 ln 45+; col 10 ln 67+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known binders including modified acrylic as well as a vinyl chloride resin to provide improved pigment suspension.



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2009002567) in view of Choi et al. (US 2006/0147745) and Goto et al. (WO 2013/176219) as applied above and further in view of Kim et al. (US 2017/0022340).
Regarding claim 11
Choi in view of the cited references discloses a hairline color steel sheet as previously explained.
The references are silent with regard to a hard coating layer on the PET film.
Kim discloses a polyester film useful for protecting household appliances [0001-0002]. The reference teaches the addition of a hard coating layer comprising acrylic resin to improve scratch resistance of the polyester film [0064].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a hard coating layer to the PET film of Choi to improve the scratch resistance of the film.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2009002567) in view of Choi et al. (US 2006/0147745), Goto et al. (WO 2013/176219) and Kim et al. (US 2017/0022340) as applied above and further in view of Jung et al. (US 2014/0030488).
Regarding claims 12-13:
Choi in view of the cited references disclose a hairline color steel sheet including a hard coating layer on the PET film as previously explained.
The references are silent with regard to fingerprint resistance and gloss reduction.
Jung discloses a panel having an anti-fingerprint property useful for home appliances [0001-0002]. The panel comprises a protective passivation layer of PET which is coated with a scratch-resistant glossy coating layer [0015; 0021; 0036; 0048]. The glossy coating layer comprises a matting agent that reduces gloss and provides the anti-fingerprint property [0018].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a matting agent in the hard coating taught by Kim to reduce gloss and improve fingerprint resistance as known in the art.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to the claims and arguments overcome the previous rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution. Claim 10 is currently rejected under 35 USC 112(b) for the reasons above.

Applicant’s amendments to claim 1 overcome the previous provisional nonstatutory double patenting rejections over copending Application No. 16/106,757. The copending claims do not recite a PET film as presently required.

The examiner acknowledges that in the telephone Interview on 11/10/2021 (Summary mailed 11/16/2021), he suggested that adding the limitation that the PET film layer and primer layer are “in direct contact” may overcome the rejections based on Choi (KR 2009002567). After further consideration of Choi, however, the examiner maintains the claimed invention would have been obvious in view of the reference. Previously, the examiner considered the particular embodiment described on page 3 of the machine translation and further depicted in Figure 2, which discloses a sheet comprising the steel sheet (1), a pretreatment layer (2), a primer layer, a base layer, and a PET film. While this embodiment fails to meet the claimed requirements, the examiner maintains the reference’s broader disclosure suggests the claimed invention.
In particular, the examiner notes Choi’s teaching that one of the “object[s] of the present invention is achieved by providing a hairline color steel sheet sequentially comprising a base steel sheet 1 having a hairline pattern, a pretreatment layer 2, and one to three coating layers 3.” (p2). Choi further teaches applying a transparent PET film to improve surface aesthetics (p2). Given that Choi teaches its invention encompasses one coating layer, the reference suggests a sheet comprising a steel sheet, one coating .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787